 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
           MID-CENTURY INSURANCE
           COMPANY,
 8
                                Plaintiff,
 9                                                       C18-1152 TSZ
              v.
10                                                       ORDER
           GREENFAB, LLC, et al.,
11
                                Defendants.
12

13         Counsel having advised the Court that this matter has been resolved, and it

14 appearing that no issue remains for the Court's determination,

15         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

16 prejudice and without costs.

17         In the event settlement is not perfected, either party may move to reopen and trial

18 will be scheduled, provided such motion is filed within 30 days of the date of this Order.

19         The Clerk is directed to send a copy of this Order to all counsel of record.

20         Dated this 28th day of March, 2019.

21                                                   A
                                                     Thomas S. Zilly
22
                                                     United States District Judge
23

     ORDER - 1
